MEMORANDUM **
Craig William Frazier appeals from the 480-month sentence imposed following his jury-trial conviction for conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846, and 851; and possession of marijuana with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 851, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Frazier contends that the sentence is unreasonable when viewed in light of the *741sentencing factors in 18 U.S.C. § 8558(a), because it is essentially a life sentence that exceeds the requirement that a sentence be “sufficient but not greater than necessary” to achieve the statutory goals of sentencing, and it does not adequately consider Frazier’s prospects for rehabilitation. Frazier’s contention fails as the record indicates that the district court gave thorough consideration to the applicable sentencing factors, including the advisory guidelines range and Frazier’s prospects for rehabilitation, prior to concluding that the sentence was “sufficient but not greater than necessary” to satisfy the requirements of § 3558(a). We conclude that the within-Guidelines range sentence is not substantively unreasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.